DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of KR10-2017-0075055 on 6/14/2017 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 12/12/2019. Each has been annotated and considered.

Election/Restrictions
Applicant’s election without traverse of Invention I claims 29-38 in the reply filed on 1/24/2022 is acknowledged.(Note: The Applicant must cancel non-elected original claims 39-48 before any allowance is granted). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 29 (and similarly 35), the claim teaches a depth sensing module with a sensed-data filter that compares depth information and identifies a filtering target region based on the depth information. However, according to the Specification, the depth sensing module is used to specifically determine situations with a strong external light i.e. sunlight. However, the independent claims as disclosed are directed towards any type of scenario in terms of lighting; in fact, lighting does not specifically have to be taken into account when taking the claim limitations into consideration (Note: The external light in claim 35 is only disclosed in the preamble and not explicitly claimed in the body of the claims to cause any effect). Thus, the claims lack written description. (Note: Claims 33-34 and 36-38 contain limitations discussing information about external light which provide sufficient claim description). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 30, the term “fourth depth information” is unclear. It is not clear how this term differs from the depth information generated after comparing the first depth information and second depth information in claim 1 since both are generated using the first depth information and second depth information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. (US 20120242975 hereinafter Min). 

Regarding claim 29, Min teaches a depth sensing module for a robot, the depth sensing module comprising: storage configured to store depth information; 
a depth camera configured to: generate first depth information of an object at a first time-point, and generate second depth information of the object at a second time-point, the second time-point being before or after the first time-point; 
a sensed-data filter configured to: compare the first depth information with the second depth information, and identify a filtering target region in the second depth information based on comparing the first depth information with the second depth information; and a controller configured to: change a depth value of the filtering target region in the second depth information or remove the second depth information from the storage (See at least: Fig. 1; [0005] via “Inventive concepts provide a depth sensor which may compare each of a plurality of pixel signals detected in different time intervals with each other and compensate for a depth information error according to the comparison results, a depth information error compensation method thereof, and a signal processing system having the same.”; [0017] via “An example embodiment is directed to a depth sensor, including a light source configured to output modulated light to a target object, a depth pixel configured to detect a plurality of first pixel signals at different detection time points in a first time interval and detect a plurality of second pixel signals at different detection time points in a second time interval, the first and second pixel signals representing light reflected from the target object, a digital circuit configured to convert each of the plurality of first pixel signals and the plurality of second pixel signals into a plurality of first digital pixel signals and a plurality of second digital 

Regarding claim 30, Min teaches wherein the controller is further configured to: apply third depth information or the first depth information to the filtering target region in the second depth information to generate fourth depth information, the third depth information being obtained by applying a weight to the first depth information, and store the fourth depth information as depth information corresponding to the second time- point into the storage (See at least: Fig. 1; [0005] via “Inventive concepts provide a depth sensor which may compare each of a plurality of pixel signals detected in different time intervals with each other and compensate for a depth information error according to the comparison results, a depth information error compensation method thereof, and a signal processing system having the same.”; [0017] via “An example embodiment is directed to a depth sensor, including a light source configured to output modulated light to a target object, a depth pixel configured to detect a plurality of first pixel signals at different detection time points in a first time interval and detect a plurality of second pixel signals at different detection time points in a second time interval, the first and second pixel signals representing light reflected from the target object, a digital circuit configured to convert each of the plurality of first pixel signals and the plurality of second pixel signals into a plurality of first digital pixel signals and a plurality of second digital 
 
Regarding claim 31, Min teaches wherein the sensed-data filter is further configured to: compare a first depth value of a first depth cell in the first depth information with a second depth value of a second depth cell in the second depth information, the second depth information also corresponding to the first depth cell, and identify the filtering target region based on comparing the first depth value with the second depth value (See at least: Fig. 1; [0005] via “Inventive concepts provide a depth sensor which may compare each of a plurality of pixel signals detected in different time intervals with each other and compensate for a depth information error according to the comparison results, a depth information error compensation method thereof, and a signal processing system having the same.”; [0017] via “An example embodiment is directed to a depth sensor, including a light source configured to output modulated light to a target object, a depth pixel configured to detect a plurality of first pixel signals at different detection time points in a first time interval and detect a plurality of second pixel signals at different detection time points in a second time interval, the first and second pixel signals representing light reflected from the target object, a digital circuit configured to convert each of the plurality of first pixel signals and the plurality of second pixel signals into a plurality of first digital pixel signals and a plurality of second digital 
Regarding claim 33, Min teaches a light information provider configured to store characteristic information of external light at a current position of the depth sensing module, wherein the controller is further configured to extract the characteristic information of the external light stored in the light information provider, and wherein the sensed-data filter is further configured to identify the filtering target region based on the extracted characteristic information of the external light (See at least: Fig. 1; [0005] via “Inventive concepts provide a depth sensor which may compare each of a plurality of pixel signals detected in different time intervals with each other and compensate for a depth information error according to the comparison results, a depth information error compensation method thereof, and a signal processing system having the same.”; [0017] via “An example embodiment is directed to a depth sensor, including a light source configured to output modulated light to a target object, a depth pixel configured to detect a plurality of first pixel signals at different detection time points in a first time interval and detect a plurality of second pixel signals at different detection time points in a second time interval, the first and second pixel signals representing light reflected from the target object, a digital circuit configured to convert each of the plurality of first pixel signals and the plurality of second pixel signals into a plurality of first digital pixel .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Chrysanthakopoulos et al. (US 20120253582 hereinafter Chrys). 
Regarding claim 1, Min teaches sensing a depth of an object based on an effect of external light: a depth sensing module including: storage configured to store depth information; a depth camera configured to: generate first depth information of an object at a first time-point, and generate second depth information of the object at a second time-point, the second time-point being before or after the first time-point; a sensed-data filter configured to: compare the first depth information with the second depth information, and identify a filtering target region in the second depth information based on comparing the first depth information with the second depth information; a controller configured to: change a depth value of the filtering target region in the second depth information or remove the second depth information from the storage;  (See at least: Fig. 1; [0005] via “Inventive concepts provide a depth sensor which may compare each of a plurality of pixel signals detected in different time intervals with each other and compensate for a depth information error according to the comparison results, a depth information error compensation method thereof, and a signal processing system having the same.”; [0017] via “An example embodiment is directed to a depth sensor, including a light source configured to output modulated light to a target object, a depth pixel configured to detect a plurality of first pixel signals at different detection time points in a 
but fails to teach a moving robot for sensing a depth of an object based on an effect of external light, the moving robot comprising: a depth sensing module; an object sensing module configured to sense an object around the moving robot; a driver configured to move the moving robot; and a robot controller configured to: identify the object around the moving robot based on sensing results received from the depth sensing module and the object sensing module, and control a travel route of the moving robot based on identification of the object identified by the robot controller.

However, Chrys teaches a moving robot for sensing a depth of an object based on an effect of external light, the moving robot comprising: a depth sensing module; an object sensing module configured to sense an object around the moving robot; a driver configured to move the moving robot; and a robot controller configured to: identify the object around the moving robot based on sensing results received from the depth 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Min in view of Chrys to teach teaches a moving robot for sensing a depth of an object based on an effect of external light, the moving robot comprising: a depth sensing module; an object sensing module configured to sense an 


Regarding claim 36, Min teaches wherein the depth sensing module or the moving robot further includes: a light information provider configured to store characteristic information of external light at a current position of the depth sensing module, wherein the controller is further configured to extract the characteristic information of the external light stored in the light information provider, and wherein the sensed-data filter is further configured to identify the filtering target region based on the characteristic information of the external light extracted from the light information provider (See at least: Fig. 1; [0005] via “Inventive concepts provide a depth sensor which may compare each of a plurality of pixel signals detected in different time intervals with each other and compensate for a depth information error according to the comparison results, a depth information error compensation method thereof, and a signal processing system having the same.”; [0017] via “An example embodiment is directed to a depth sensor, including a light source configured to output modulated light to a target object, a depth pixel configured to detect a plurality of first pixel signals at different detection time points in a 

Allowable Subject Matter
Claims 32, 34 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Note: These claims would overcome the 112a rejections as well if rewritten in independent form including all of the limitations of the base claim and any intervening claims).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666